ORDER
PER CURIAM:
Appellant Kevin Williams was convicted of first-degree robbery and armed criminal action following a bench trial. Williams moved for postconviction relief under Supreme Court Rule 29.15. Williams argued that he received ineffective assistance of counsel in connection with his waiver of a jury trial, because-counsel failed to adequately advise Williams of the procedural mechanisms which would prevent African-Americans from being arbitrarily excluded from his jury. The circuit court denied Williams postconviction relief following an evidentiary hearing. We affirm. Because a published opinion would have no prece-dential value, an unpublished memorandum setting forth the reasons for this order has been provided to the parties. Rule 84.16(b).